Eschweiler, J.
(dissenting). The order appealed from in this case was one permitting respondent to continue a provisional remedy theretofore commenced by it.
This appeal statute was under consideration in Phipps v. Wis. Cent. R. Co. 133 Wis. 153, 113 N. W. 456, in 1907, and precisely'the same question as here involved was held properly appealed. Page 155. That decision was based upon Howell v. Kingsbury, 15 Wis. 272, decided in 1862, the statute then reading exactly as now. Many cases deciding important questions as to the rights of a person required to submit to such an examination have been disposed of by this court on just such an appeal as herein without question.
*497The regulation of such appeals has heretofore been held a legislative function rather than a judicial one. Western Union R. Co. v. Dickson, 30 Wis. 389, 392.
The right of an individual to be protected from any proposed examination which is without warrant of law is every whit as substantial a right as is that of an opposing party to have such an examination when thereunto lawfully entitled. Heretofore this court has entertained appeals by either side on such questions. From now on appeals by the latter will be heard, by the former will be dismissed.
In view of the continued acquiescence by the legislature in this statute without change; this court’s former rulings thereon; the absence of any suggested evil or need of change, I see no good reason for now overturning the former long and well established rule.